TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 14, 2017



                                       NO. 03-17-00098-CV


                           Jeffrey W. Phillips and DBP Burnet, LLC,
                            d/b/a Dickey’s Barbecue Pit, Appellants

                                                   v.

                         PPF AMLI 5350 Burnet Road, LLC, Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
  DISMISSED ON APPELLANT’S MOTION—OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on November 21, 2016. Jeffrey W.

Phillips and DBP Burnet, LLC, d/b/a Dickey’s Barbecue Pit, have filed a motion to dismiss the

appeal, and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. Each party shall bear the costs of

appeal incurred by that party, both in this Court and in the court below.